UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7477


JORGE J. SOLANO-MORETA,

                  Petitioner - Appellant,

          v.

TRACY W. JOHNS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-hc-02081-BO)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorge J. Solano-Moreta, Appellant Pro Se. Christina Ann Kelley,
BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jorge   J.   Solano-Moreta,      a    federal    prisoner,      appeals

the   district   court’s   order       denying   relief    on   his   28   U.S.C.

§ 2241 (2012) petition.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           Solano-Moreta v. Johns, No. 5:12-hc-

02081-BO   (E.D.N.C.     Aug.    12,    2013).     We     dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                        2